DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 7/12/22. Claim 1 has been amended. Claim 6  has been cancelled. Claims 7 – 12 are withdrawn due to a restriction requirement. Claims 1 - 5 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 7/12/22.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4 fails to further limit claim 1 since claim 1 has been amended to recite that the aliphatic polyamide resin B comprises polyamide 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
Claims 1 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over OHASHI et al (JP 2007 099999, using machine translation) in view of WO2013/002069 (using machine translation, hereinafter ‘069) and as evidenced by OTAKI et al (US 2009/0239013) and/or MITSUBISHI’s website at https://www.mgc.co.jp/eng/products/ac/nmxd6/grade.html.
OHASHI discloses ( see entire document) an easily tearable film in a straight line, the film comprising 55-79% aliphatic polyamide and 21-45% semi-aromatic polyamide. The aliphatic polyamide is nylon 6 [meeting the claimed polyamide 6 of claims 1 and 4] and the aromatic polyamide is polymetaxylylene adipamide (MXD6) [reading on the claimed dicarboxylic acid and diamine of claims 1, 3 and 5] (abstract, [0009], claims 1 and 2). OHASHI discloses an example of 65% nylon 6 and 35% MXD6 ([0031] [meeting the claimed ranges]. OHASHI’s tearable film is stretched [as claimed].

OHASHI is silent regarding the presence of P, Na, K and Ca and the MW of the semi-aromatic polyamide. However:
OSASHI discloses that the MDX6 used in the invention is “MX Nylon S6007” from Mitsubishi Gas Chemicals ([0031]), which is within the claimed MW range. This is evidenced by OTAKI who discloses a polyamide (x) having a MW of 6,000-50,000, preferably 45,000, and uses Mitsubishi’s MX nylon S6007 as an example of the polyamide (abstract, [0045], [0146]). This is also evidenced by going to MITSUBISHI’s website which discloses that MX Nylon S6007 has a relative viscosity of 2.7, noting that the present specification recites that the relative viscosity of the semi-aromatic polyamide is 2.4 or more (see [0048] of the present Published Application).
Regarding the presence of P, Na, and optionally  K and Ca (noting that the claim reads on a value of zero for K and Ca), ‘069 discloses (see entire document) that in making MDX6 ([0002]), it is advantageous to add phosphorus in order to promote the amidation reaction, such as sodium, calcium and/or potassium phosphite in amounts of 0.1-1000 ppm, and it is preferable to add an alkali metal compound, such as sodium or potassium hydroxide or acetate, in combination with the phosphorus in a ratio of 1:0.05 to 1:1.5 of phosphorus to alkali [reading on the claimed ratio between P and Na], so as to avoid being colored during polycondensation while avoiding gelation ([0058], [0059], [0132]).
It would have been obvious to one of ordinary skill in the art to have made OHASHI’s MDX6 by adding P, Na, K and Ca as disclosed by ‘069 in amounts by routine experimentation for the advantages of promoting amidation reaction while avoiding coloration and gelation during the polycondensation of the MDX6, and have thus arrived at the present claim.

OHASHI is silent regarding the claimed area fraction of 9.8% or more or 9.8 to 35.0% corresponding to the semi-aromatic  polyamide as observed in secondary electron image observation after plane ion milling of a cross section of the polyamide film in the TD direction. However, said property would be necessarily present in OHASHI if OHASHI’s film corresponding to the semi-aromatic  polyamide were to be observed in a secondary electron image after plane ion milling of a cross section of the polyamide film in the TD direction, since OHASHI discloses a substantially identical film comprising the claimed nylon 6 and the claimed MXD6 and in the claimed percentages, wherein the film is stretched in the TD direction as claimed, and wherein the film is easily linearly tearable with a linear cut property of 5.0 mm or less, exemplified with 2.4-3.9 mm ([0008], [0020], table 1) as claimed and as recited in the present specification with examples of 1.6-3.8 mm (see table 1 of the present specification), noting that  Applicant’s specification admits that the area fraction is related to the linear cuttability (see, for instance, [0154] of the present Published Application).
“Products of identical chemical composition cannot have mutually exclusive properties." And, "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Alternatively and in addition, OHASHI discloses that the ratio between the two polyamides, the amount of stretching, the process temperature, the thickness of the film, etc. affect the linear tearability of the film ([0045]). Accordingly, it would have been obvious to one of ordinary skill  in the art to have modified the ratio between the two polyamides and the process parameters to achieve the desired linear cuttability and have thus arrived at the claimed area fraction with reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 

Applicant and the Declaration submit that the combination of the molar concentration of P and Na in the polyamide and its MW results in improved properties and performance, in compatibility and linear cuttability; that the applied prior art does not teach that the ranges and combinations of features achieves the results of the present application. The Declaration further submits that when the polyamide film is observed in a secondary electron image by SEM after plane ion milling, the linear region in the MD direction becomes narrower than when it is normally torn in the MD direction and using a reflected electron image; that therefore when the measuring method is taught, one skilled in the art could readily observe the actual linear region.
Applicant’s argument has been considered buy is not persuasive:
The claims are directed to a composition, not to a process of plane ion milling a cross section  of a film and observing it in a secondary electron image observation which would show an area fraction.
Such is considered a property of the film if one were to observe it in secondary electron image observation after plane ion milling of a cross section of the film in the TD direction.
Said property would be necessarily present in OHASHI if such process would be performed on OHASHI’s film, since OHASHI discloses a substantially identical film comprising the claimed nylon 6 and the claimed MXD6 and in the claimed percentages, wherein the film is stretched in the TD direction as claimed, and wherein the film is easily linearly tearable.
Specifically, OHASHI’s molecular weight range reads on the claimed MW range, as evidenced by OTAKI and MITSUBISHI’s website; and wherein P and Na is advantageously present in the MDX6 resin in view of ‘069 who discloses that one should add them to promote the amidation reaction while avoiding coloration and gelation during the polycondensation of the MDX6.
Additionally, OHASHI’s film is easily linearly tearable with a linear cut property of 5.0 mm or less, exemplified with 2.4-3.9 mm ([0008], [0020], table 1) as recited in the present specification which recites examples of 1.6-3.8 mm (see table 1 of the present specification), further noting that  Applicant’s specification admits that the area fraction is related to the linear cuttability (see, for instance, [0154] of the present Published Application).
It has been settled that “Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); In re Best, 562 F2d 1252, 1254, 1255, 195 USPQ 430,  433 (CCPA 1977), Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934). 
Even if arguendo OHASHI’s film would not have the claimed area fraction value, a prima facie case of obviousness exists since OHASHI discloses that the ratio between the two polyamides, the amount of stretching, the process temperature, the thickness of the film, etc. affect the linear tearability of the film ([0045]), which is related to the area fraction. Accordingly, one of ordinary skill  in the art would have been motivated to vary the ratio between the two polyamides and the process parameters to achieve the desired linear cuttability, and have thus arrived at the present area fraction.

The Declaration submits that the examples and comparative examples demonstrate that the higher the P concentration, the easier the compatibility progresses; the more base components (Na, K, Ca) that neutralize and reduce the acid catalyst, the more difficult the compatibility progresses; the higher the MW, the more difficult the compatibility progresses; that in example 1, although P is high, the Mn is also high, so compatibility is suppressed; that  since Mn in comparative examples 1 and 2 is low, the compatibility is progressing; that in example 2, Mn is low but P is also low, so compatibility is suppressed somehow; that compatibility and linear cutability could be improved by the above balance; that it is difficult to define balance, but Applicant employed the area fraction as observed in secondary electron image observations after place ion milling of a cross section of the film, so that the concentration of Mn, P, Na, K and Ca and molecular weight can be adjusted to improve compatibility and linear cuttability.
Applicant’s argument has been considered buy is not persuasive:
Applicant’s Remarks, Declaration and the tables 1 and 2 in the specification, referring to the examples, is very confusing. Specifically:
It is unclear what is meant by compatibility. Compatible to what? Why is it good to suppress compatibility, as Applicant seems to suggest? Is there a compatibility value in tables 1 and 2?
How is a balance between MW, P, Na, K and Ca defined by observing secondary electron image observation of a cross section of the film after it has been plane ion milled?
Regarding table 1 and 2, the comparative examples 2 – 4 have molecular weight that are within the claimed 19,000 – 50,000; the concentrations of P and Na in comparative examples 1 – 4 are also within the claimed 0.01-10 and 0.05-20, respectively. So how are the examples better than the comparative examples, in terms of claim 1, not in terms of Applicant’s explanation that increasing or decreasing MW or P relative to each other progresses or suppresses compatibility?
Example 3 and comparative example 3 have the same molecular weight and same P and Na concentrations and yet their area fractions are different. Why? Examples 3 and 4 have the same MW and P and Na concentrations, yet they have different area fractions, which seems to be because of the residence time or because the ratio between polyamides A and B is different, not because of the balance between the MW and concentrations  of P and Na. Looking at the tables, the relationship between area fraction and linear cuttability don’t seem to follow a pattern; sometimes one goes up while the other goes down while sometimes it doesn’t; it seems to be based more of the ratio of polyamide A and B, rather than the MW and concentration of P and Na.
Further, and given the above, the showing is not commensurate in scope with the claim.
	Further regarding the intended use of the composition to plane ion mill it and observe it with secondary electron imaging to obtain a property such as an area fraction, it has been settled that the intended use is not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458. The examiner can normally be reached Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765